/s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 23, 2015

                                       No. 04-14-00880-CV

                                    Stacy Joanna MAURICIO,
                                             Appellant

                                                 v.

                                      Rueben MAURICIO,
                                           Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-06556
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court